Title: From John Adams to United States House of Representatives, 27 November 1800
From: Adams, John
To: United States House of Representatives


Mr Speaker and Gentlemen of the House of Representatives.
Washington November 27 1800


Compelled, by the habits of a long Life, and as well as by all the Principles of Society and Government which I could ever understand and believe, to consider the great Body of the People, as the Source of all legitimate Authority no less than of all efficient Power: it is impossible for me to receive this Address, from the immediate Representatives of the American People, at this time and in this place, without Emotions which it would be indecent improper to express, if any Language could convey them.
May the Spirit, which animated the great Founder of this City, descend to future Generations, And may the Wisdom Magnanimity and Steadiness, which marked the Events of his public Life, be imitated in all Succeeding Ages.
I thank you, Gentlemen for your Assurance that the judiciary System Shall receive your deliberate Attention.
With you, Gentlemen, I Sincerely hope that the final result of the Negotiations, now pending with France, may prove as fortunate to our country, as they have been commenced with Sincerity and prosecuted with deliberation and caution. 
With you I cordially agree, that So long as a predatory War is carried on against our Commerce, We Should Sacrifice the Interest and disappoint the Expectations of our Constituents, Should We for a moment relax, that System of maritime defence, which has resulted in Such beneficial effect.—With you, I confidently believe that few Persons can be found within the United States, who do not Admit that a Navy, well organized, must constitute the natural and efficient defence of this Country against all foreign Hostility.
Those who recollect the distress and danger to this country, in former periods, from the Want of Arms, must exult in the Assurance, from their Representatives, that We Shall Soon rival foreign Countries, not only in the number but in the quality of Arms, compleated from our own Manufactories.
With you, Gentlemen I fully Agree, that the great increase of Revenue, is a proof, that the measures of maritime defence, were founded in Wisdom.—This Policy has raised Us, in the esteem of foreign Nations. That national Spirit, and those latent Ennergies, which had not been, and are not yet, fully known to any, were not entirely forgotten by those who had lived long enough to see, in former times their operations, and Some of their Effects. Our Fellow Citizens were undoubtedly prepared to meet every event, which national honor or national Security could render necessary. These it is to be hoped are secured at the cheapest and easiest rate. If not, they will be secured at more expence.
I thank you Gentlemen for your Assurance that the various Subjects, recommended to your Consideration shall receive your deliberate Attention. No further Evidence is wanting to convince me, of the Zeal and Sincerity, with which the House of Representatives regard the public good.
I pray You Gentlemen to Accept of my best Wishes for your health and Happiness.

John Adams